DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Frank Rosenberg on October 1st, 2021.
The application has been amended as follows:
Please amend the claims as drafted in the attached document. Applicant agreed to send in the agreed upon changes in document 17811US.Sep21.revised_claims.pdf
Allowable Subject Matter
Claims 1, 3-5, 13, 14, 16, 19-21, 24, 26, 32, 34, and 38 (renumbered as claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an electrode comprising coalesced elastomer particles, carbon nanotubes (CNTs), and a glycosaminoglycan; wherein the CNTs and glycosaminoglycan are dispersed in a matrix of the coalesced elastomer particles; wherein at least 30 wt% of the CNTs are disposed on a major surface or within 10% of the thickness near the major surface. 

Applicant further teaches an electrode comprising coalesced polymeric particles comprising ionically conductive moieties that are bonded to the coalesced polymeric particles, and electrical conductor; wherein at least 30% of the CNTs are disposed on a major surface or within 10% of the thickness near the major surface.
The closest prior art Karp et al. (US 2011/0021965 A1) discloses a medical grade adhesive article made from a biocompatible mixture that includes polyurethane, hyaluronic acid, and carbon nanotubes. The elements of the adhesive article are held together by covalent or non-covalent bonds and are dispersed as a matrix. However, the cited reference fail to individually disclose, or suggest when combined, wherein at least 30 wt% of the CNTs are disposed on a major surface or within 10% of the thickness near the major surface or wherein the electrode has a graded structure with an increasing ration of the ionic conductor to the electrical conductor from the top to the bottom of the electrode.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein at least 30 wt% of the CNTs are disposed on a major surface or within 10% of the thickness near the major surface or wherein the electrode has a graded structure with an increasing ration of the ionic conductor to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishino et al. (US 2012/0058889 A1) relates to a carbon nanotube composition including hyaluronic acid in a coating of polyurethane (See Para [0082], Para [0129], and Para [0142]).
Weber et al. (US 2009/0068244 A1) relates to an implantable medical device that contains composite regions that include carbon nanotubes and hyaluronic acid that include polymers such as polyurethane in the composite regions (See Para [0018] and Para [0053]).
Wallace et al. (US 2010/0068461 A1) relates to a nanostructure composite that includes a dispersion of polymer and hyaluronic acid that surround aligned carbon nanotubes. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792